UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 02-60198
                             Summary Calendar



                       JOHN JOSEPH DEDEAUX, SR.,

                                                   Plaintiff-Appellant,

                                  versus

                      BETTY FOSTER, Etc.; ET AL.,

                                                              Defendants,

               BETTY FOSTER, Mail Inspector at Parchman,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (4:99-CV-237-B-D)
_________________________________________________________________
                          October 7, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     A    district   judge   granted   judgment   as   a   matter   of   law

dismissing as frivolous a civil rights action brought by John

Joseph Dedeaux, Sr., Mississippi prisoner no. 93417, against Betty

Foster.    Three other defendants had already been dismissed for

Dedeaux’s failure to state a cause of action against them under 42

U.S.C. § 1983.       The district judge denied Dedeaux’s motion to

proceed on appeal in forma pauperis (IFP) and certified that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
appeal was not taken in good faith under 28 U.S.C. § 1915(a)(3) and

FED. R. APP. P. 24(a)(3).   Dedeaux now seeks leave from this court

to appeal IFP.   See Baugh v. Taylor, 117 F.3d 197 (5th Cir. 1997).

     Dedeaux does not address the reasons for the district court’s

certification that his appeal is not taken in good faith.            He

therefore has waived the only issue relevant to his IFP motion. See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (issues not

briefed are abandoned). Dedeaux fails to show that he would present

any nonfrivolous issue for appeal.

     His motion to proceed IFP       is   DENIED, and his appeal is

DISMISSED as frivolous. See 5TH CIR. R. 42.2.

                                              DENIED AND DISMISSED